Case 1:18-cv-02291-KAM-CLP Document 32 Filed 12/28/18 Page 1 of 2 PageID #: 254
             WESLEY M. MULLEN                                    MULLEN P.C.
                                                            THE METLIFE BUILDING
                                                 200   PARK AVENUE | SUITE 1700
                                                            NEW YORK, NY 10166



                                                                December 28, 2018

             Hon. Kiyo A. Matsumoto
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, NY 11201

                 Re:       Jennette et al. v. Givons-Davis et al.,
                           No. 1:18-cv-02291-KAM-CLP

             Your Honor,

             I represent the defendants in this matter.   I write pursuant to
             the Court’s direction at the conference held October 25, 2018 to
             (1) describe the basis for Defendants’ pre-answer motions; and
             (2) propose a briefing schedule on consent.

             Plaintiffs filed an Amended Complaint on November 25,           2018
             asserting claims against Kevin Davis and Nancy Givons-Davis.

             Defendants will move to dismiss all claims against Ms. Givons-
             Davis for lack of personal jurisdiction, Fed. R. Civ. P.
             12(b)(2), and failure to state a claim, Fed. R. Civ. P. 12(b)(6).
             Like the original complaint, the Amended Complaint pleads no
             jurisdictional contact between Ms. Davis and the New York forum.
             And the claims against Ms. Givons-Davis are without basis:
             neither Ms. Givons-Davis’ former marriage to defendant Kevin
             Davis, nor her alleged residence in a home purchased by Mr.
             Davis, is a valid basis for Plaintiffs’ purported claims against
             her.   Defendants described each of these deficiencies in their
             pre-motion letter seeking permission to move for dismissal of
             claims in the original complaint, (ECF Doc. No. 27), and the
             Court addressed them at the October 25 conference.             We
             anticipate that a transcript of the conference will be annexed as
             an exhibit to Defendants’ motion.

             Defendants will also seek Rule 11 sanctions.      On November 15,
             2018, I served upon Plaintiffs’ counsel a letter inviting the
             withdrawal of claims against Ms. Givons-Davis.    Fed. R. Civ. P.
             11(c)(2).   Plaintiffs’ claims against Ms. Givons-Davis are not
             warranted by existing law, present frivolous arguments, and have
             been filed for the purpose of harassing defendants and causing
             defendants to bear unnecessary legal fees.     My letter attached
             Defendants’ notice of motion for sanctions.      Fed. R. Civ. P.
             11(c)(2); Star Mark Mgmt., Inc. v. Koon Chung Hing Kee Soy &
             Sauce Factory, Ltd., 682 F.3d 170, 177 (3d Cir. 2012).




                                            wmullen@mullenpc.com | (646) 632-3718
Case 1:18-cv-02291-KAM-CLP Document 32 Filed 12/28/18 Page 2 of 2 PageID #: 255
             MULLEN P.C.                                                 18 CV 2291
                                                                  December 28, 2018
                                                                             Page 2

             I have conferred with Plaintiffs’ counsel regarding a briefing
             schedule on Defendants’ motions. The parties jointly propose as
             follows:

                       Defendants’ Motion:        February 1, 2019

                   Plaintiffs’ Opposition:        March 1, 2019

                        Defendants’ Reply:        March 15, 2019

             Defendants thank the Court for its consideration.         I wish the
             Court and counsel a happy New Year.

                                             Respectfully submitted,



                                             Wesley M. Mullen




                                        wmullen@mullenpc.com | (646) 632-3718
